Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17 and 20, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 depends from claim 3 which essentially claims the same subject matter, i.e. the range from about 5%-75%.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by North (US Patent 7,155,763).
	Regarding Claim 1, North discloses a bedsheet (10 or 30) comprising a first fabric region (12 or 32) and a second fabric region (16, 18, or 34), wherein the first fabric region exhibits reduced friction as compared to the second fabric region (see Col. 3, Lines 9-12).	
Regarding Claim 2, North discloses wherein the first fabric region is configured to underlay the head of a user when sleeping and thereby reduce hair tangling (see Col. 2, Lines 11-15).
Regarding Claim 3, North discloses wherein the first fabric region comprises from about 5% to about 75% of the surface area of the bedsheet (see Fig. 4 and 5).

Regarding Claim 5, North discloses wherein the bedsheet is a fitted bedsheet (see Fig. 4).
Regarding Claim 6, North discloses wherein the bedsheet is a flat bedsheet (see Fig. 1).
Regarding Claim 8, North discloses wherein the bedsheet is sized to fit a bassinet, crib, or toddler bed (see Col. 1, Lines 47-50).
Regarding Claim 9, North discloses wherein the first fabric region comprises reduced friction fibers (Col. 3, Lines 9-12, “[…] charmeuse, satin, silk, polyester, or any other material that reduces friction between an infant or toddler's head and a traditional crib sheet material”).
Regarding Claim 10, North discloses wherein the reduced friction fibers are selected from the group consisting of silk, polyester (see claim 9 rejection), nylon, acetate, acrylics, polyethylene, polyurethane, bamboo, and combinations thereof.
Regarding Claim 13, North discloses wherein the second fabric region comprises fibers selected 5from the group consisting of cotton, nylon, polyester, acetate, acrylics, polyethylene, polyurethane, bamboo, and combinations thereof (Col. 3, Lines 17-19), “[…] underlying layers may be made of cotton, polyester, cotton/polyester blend, or any other suitable material known to one of ordinary skill in the art”).

Regarding Claim 16, North discloses wherein the first fabric region consists of silk and the second fabric region consists of cotton (see Col. 3, Lines 9-19, an example of cotton for region 34 and silk for region 32 is possible).
Regarding Claim 17, wherein the first fabric region is configured to resemble a 15cartoon or item pleasing to a child, such as an animal face or an object from nature is considered to be printed matter.  Printed matter is related to content of information. To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969).  In the instant claim, no functional relationship exists between the cartoon/animal face and the bedsheet.  The printed matter is purely for aesthetic purposes.  Therefore, claim 17 has not been given patentable weight.
Regarding Claim 18, North discloses wherein the first fabric region is removably attached to the second fabric region (“the hair protection layer 32 may be attached to the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over North US Patent (7,155,763) in view of Walton (US PG-Pub 2009/0173657).	
North fails to disclose wherein the bedsheet is lined with a water-impermeable lining. Walton teaches a bedsheet that is lined with a water-impermeable lining (see para. [0014]). North and Walton are analogous art because they are from the same field of endeavor, i.e. bedding. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bedsheet of North with the lining of Walton.  The motivation would have been to prevent a baby from soiling the mattress that is covered by the bedsheet. 
	
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over North in view of Scarleski (US Patent 9,814,324).
Regarding Claim 11, North fails to disclose wherein the first fabric region is treated with a friction reducing component.  Scarleski teaches a bedsheet that is silicone coated (see Col. 7, Lines 32-35).  North and Scarleski are analogous art because they are from the same field of endeavor, i.e. bedding. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the reduced friction fabric of North with the fabric coated with a friction reducing component of Scarleski, since it would have been simple substitution for one know item for another to provide the predictable result of a low friction surface.  It has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Regarding Claim 12, North as modified teaches wherein the friction reducing component is selected from the group consisting of fluorocarbon polymers, boron, molybdenum sulfide, silicone (Scarleski: see Col. 7, Lines 32-35), siloxane, fluoroesters, fluorinated ethylene propylene copolymers, perfluoroelastomers, polychloro, trifluoroethylene homo- and copolymers, silicone/silane modified polymers, graphite, fluorinated high molecular weight polyolefins or cyclic organic compounds, non-modified polyolefins, fluoropolymers, homopolymers thereof, copolymers thereof, and combinations thereof.

Claims 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over North in view of Official Notice.
Regarding Claim 14, North fails to disclose wherein the second fabric comprises a fabric selected from the group consisting of Egyptian cotton, flannel, percale, jersey, sateen, satin, fleece, or combinations thereof, but instead discloses that “the underlying layers may be made of cotton, polyester, cotton/polyester blend, or any other suitable material known to one of ordinary skill in the art.”   Examiner takes Official Notice that Egyptian cotton, flannel, percale, jersey, sateen, satin, fleece, or combinations thereof are well-known within the art.  While the specific types of cotton or polyester are not disclosed by North, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.    Therefore, the materials required in Claim 14 are considered obvious. 
Regarding Claim 19, North fails to disclose a bedsheet set comprising the bedsheet of claim 1.  Examiner takes Official Notice that bedsheet sets are well known within the art.   It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the bedsheet of North in a bedsheet set.  The motivation would have been to provide multiple bedding items in one package, thus adding convenience to a purchaser/user.
Regarding Claim 20, North discloses crib items such as bumper pads, decorative pillows, a blanket, a quilt, and/or a mobile.  Examiner takes Official Notice that bedsheet sets including bumper pads, decorative pillows, a blanket, a quilt, and/or a mobile are well-known within the art.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the bedsheet of North in a bedsheet set comprising bumper pads, decorative pillows, a blanket, a quilt, and/or a mobile.  The motivation would have been to provide multiple bedding items in one package, thus adding convenience to a purchaser/user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/             Primary Examiner, Art Unit 3619